DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shen Bin Wu on 6/16/22.
The application has been amended as follows: 
7. (Currently Amended) The basket actuator of claim 1, wherein the base locking part is configured to rotate the roller while the roller moves backward and passes the base locking part and configured to be deformed externally to pass the roller while the roller moves forward and passes the base locking part.
12. (Currently Amended) The basket actuator of claim 1, wherein the base further comprises an elastic member having a first end fixed to the base body and a second end fixed to the slider to contract while the slider moves backward.
13. (Currently Amended) A basket actuator comprising: 
a base comprising a base body and a base guide installed in the base body; 
a slider configured to slide along the base guide; 
a roller comprising a roller body rotatably connected to the slider and a plurality of roller blades formed to outwardly protrude from the roller body; 
a wire configured to extend from the roller toward an outside of the base body; and 
a basket connected to an end portion of the wire; 
wherein the base further comprises a base locking part configured to rotate the roller by interfering with one of the plurality of roller blades while the slider slides backward, and 
the base locking part is configured to rotate the roller while the roller moves backward and passes the base locking part and configured to be deformed externally to pass the roller while the roller moves forward and passes the base locking part. 
14. (Currently Amended) The basket actuator of claim 13, wherein the slider comprises a stopper configured to be spaced apart from the roller while the roller moves backward and passes the base locking part and configured to be caught by the roller to prevent the roller from rotating while the roller moves forward and passes the base locking part.
16. (Currently Amended) The surgical device of claim 15, further comprising:
a trigger connected to the slider, configured to slide along the housing body, and
having at least a portion that protrudes outwardly from the housing. 
Reasons for Allowance
Claims 1- 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and claim 15, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a roller comprising a roller body rotatably disposed between the first slider arm and the second slider arm and a plurality of roller blades formed to protrude outwardly from the roller body;
a wire guide connected to a front end portion of the base body;
a wire disposed inside the wire guide and having a first end fixed to the roller; and
a basket connected to a second end of the wire,
wherein the second slider arm is located rearward in comparison to the first slider arm, and
the base further comprises a base locking part configured to rotate the roller by interfering with one of the plurality of roller blades while the slider slides backward.
Regarding claim 13, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the base further comprises a base locking part configured to rotate the roller by interfering with one of the plurality of roller blades while the slider slides backward, and 
the base locking part is configured to rotate the roller while the roller moves backward and passes the base locking part and configured to be deformed externally to pass the roller while the roller moves forward and passes the base locking part. 
Dhindsa (US Pub. No. 2004/0097964 A1), cited in the IDS filed 11/17/20, includes a slider (16), a roller (60) for rotating a wire (22) fixed to the roller (60), the wire (22) having a basket (28) connected thereto (See Figs. 1- 2).  Since the physician directly manipulates the roller (60) (Dhindsa - - P. [0038]), Dhindsa does not teach or suggest, alone or in combination, a base locking part configured to rotate the roller by interfering with one of the plurality of roller blades while the slider slides backward.
Hancock (WO 2017/198673 A1) discloses an endoscope having a rotation mechanism (100) (Fig. 1) that includes distal coupling member (120) configured to engage with a helical thread on distal rotatable member (122) sleeve (as shown in Fig. 6).  The distal coupling member (120) cooperates with the helical thread of distal rotatable member (122) such that axial movement of the follower/ slider (116) is converted into rotational movement of distal rotatable member (122) and instrument cable (102) about its longitudinal axis. Rotation of instrument cable (102) rotates surgical instrument (124) in a direction shown by arrow (126). When the helical thread of distal rotatable member (122) is interpreted as a roller including a single roller blade formed along the edge of the helix, the helical thread still does not teach or suggest, alone or in combination, a plurality of roller blades (Hancock - - p. 15, l. 10- 22).  Nor does Hancock teach or suggest, alone or in combination, a base locking part configured to rotate the roller by interfering with one of the plurality of roller blades while the slider slides backward.
Madan (US Pub. No. 2012/0116390 A1) discloses a ratcheting rotatable shaft (314, 316) wherein rotation is provided by a ratchet assembly (350) (Fig. 6) when a base locking part (346) configured to rotate a roller (336) by interfering with one of the plurality of roller blades (334) (See Fig. 6) (Madan - - P. [0049]).  The interference occurs when button (328) is depressed by a physician or user (Madan - -P. [0049]).  As such, Madan does not teach or suggest, alone or in combination, a base locking part configured to rotate the roller by interfering with one of the plurality of roller blades while the slider slides backward.
Additional prior art made of record and considered pertinent to applicant's disclosure include:
Bates (US Pat. No. 5,788,710);
Griego et al. (US Pub. No. 2002/0010485 A1);
Bates et al. (US Pat. No. 6,348,056 B1);
Kaneko et al. (US Pub. No. 2009/0112225 A1);
St. George et al. (US Pub. No. 2016/0374702 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/Examiner, Art Unit 3771       

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771